Title: Thomas Jefferson to Martha Jefferson Randolph, 3 December 1816
From: Jefferson, Thomas
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


          
            Poplar Forest. Tuesday Dec. 3. 16.
          
          We have been, my ever dearest Martha, now weather bound at this place since Sunday was sennight. we were then to have set off on our return home, but it began to rain that day, and we have had three regular N.E. rains successively, with intermissions of a single day between each. during the first
			 intermission, mr Flower left us for Monticello, but by the way of the Natural bridge. by him I wrote to mr Randolph that we should set out in 2. or 3. days; but the 2d storm set in the next day, and the 3d cleared up last night, leaving us a snow of 4. inches on the ground. we shall wait 2. or 3. days for that to go off, the roads to harden, and the waters to fall, and we shall be 6. days on
			 the road, that is to say, 2. days to Millbrook, 2. there and 2. home; so that I suppose we shall be at Monticello about this day or tomorrow sennight,  allowing in addition for any further bad weather. Johnny Hemings & co. will set off on Thursday & be at home on Sunday. it is well that during our delay we have been in comfortable quarters. our only discomfort is the not being with you. the
			 girls have borne it wonderfully. they have been very close students, and I am never without enough to do to protect me from ennui. god bless you all.
          
            Th: Jefferson
          
        